Citation Nr: 0803046	
Decision Date: 01/28/08    Archive Date: 02/04/08

DOCKET NO.  06-05 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1993 to December 
1995.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Lincoln, Nebraska (RO).


FINDINGS OF FACT

1.  The veteran's service medical records show no evidence of 
bilateral hearing loss in service or at service separation.

2.  The evidence of record does not contain a current 
diagnosis of bilateral hearing loss.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in, or aggravated by, 
active military service, nor can sensorineural bilateral 
hearing loss be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the veteran's claim for entitlement to 
service connection for bilateral hearing loss, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2007).  Prior to initial adjudication 
of the veteran's claim, a letter dated in October 2004 
satisfied the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  Further, the purpose behind 
the notice requirement has been satisfied because the veteran 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claim, to include the 
opportunity to present pertinent evidence.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006).

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The 
veteran indicated in September 2004 that he did not desire a 
VA examination with respect to his claim, and instead 
requested that his claim be decided based on the evidence he 
had submitted, to include a September 2004 private 
audiological evaluation and opinion.  38 C.F.R. § 3.159(c) 
(4).  There is no indication in the record that any 
additional evidence, relevant to the issues decided herein, 
is available and not part of the claims file.  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  As there is no 
indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of the case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 
(2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).   

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In order to 
establish service connection for the veteran's claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed inservice disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

In the case of sensorineural bilateral hearing loss, service 
connection may be granted if such disease is manifested in 
service, or manifested to a compensable degree within one 
year following separation from service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Impaired 
hearing is considered a disability for VA purposes when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

Review of the veteran's service medical records reveals that 
there is no objective medical evidence of a hearing 
disability for VA purposes, as defined by 38 C.F.R. § 3.385, 
at any time during active duty service.  Nevertheless, 
service connection for bilateral hearing loss can still be 
established if medical evidence shows that a current impaired 
hearing disability is actually due to incidents during 
service.  Hensley v. Brown, 5 Vet. App. 155 (1993).  

However, there is no evidence that the veteran currently 
experiences an impaired hearing disability meeting the 
requirements for service connection under the pertinent VA 
regulations.  As noted above, the veteran indicated in 
September 2004 that he did not desire a VA examination with 
respect to his claim, and instead requested that his claim be 
decided based on the evidence he had submitted, to include a 
private audiological evaluation and opinion.  38 C.F.R. 
§ 3.159(c) (4).  Thus, the sole evidence of record pertinent 
to the veteran's claim is a September 2004 private 
audiological evaluation and opinion letter.  While this 
opinion indicated that the bilateral hearing loss shown on 
clinical evaluation was likely the result of exposure to 
acoustic trauma in service, the evaluation results pointed 
out that the average puretone decibel loss (for 1000 Hertz, 
2000 Hertz, 3000 Hertz, and 4000 Hertz) in the right ear was 
7.5 decibels and in the left ear was 12.5 decibels, and word 
recognition percentages were 100 percent in the right ear, 
and 96 percent in the left ear.  

As noted above, impaired hearing is considered a disability 
for VA purposes when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  In this case, none of the above criteria 
are met.  Accordingly, a diagnosis of bilateral hearing loss 
for VA purposes is not of record.  As the criteria for 
service connection require evidence of a current disability, 
service connection for bilateral hearing loss is not 
warranted.  Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) 
(holding that the existence of a current disability is the 
cornerstone of a claim for VA disability compensation). 

Because the evidence of record does not contain a current 
diagnosis of bilateral hearing loss, the preponderance of the 
evidence is against the veteran's claim for service 
connection.  As such, the benefit of the doubt doctrine is 
inapplicable, and the claim must be denied.  See 38 C.F.R. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


